DARGAN, C. J.
— 'Tbe plaintiff brought trespass against several defendants, for an assault committed on bis person. Tbe jury returned a verdict of not guilty, as to two of tbe defendants, and as to tbe others, a verdict of guilty, and assessed tbe plaintiff’s damages at one cent. Upon this verdict, tbe court rendered a judgment for full cost, without a certificate that more damages ought to have been awarded by tbe jury; and this is assigned for error.
Tbe act of 1822, Clay’s Dig. 816, declares, that in all suits to recover damages for slander, trespass and assault and battery, tbe plaintiff shall not recover more cost than damages, if tbe damages assessed do not exceed five dollars, unless tbe judge before whom tbe suit was tried will certify, that more damages ought to have been awarded by tbe j ury. From this act, it is manifest that no more cost than damages should have been allowed ; and see Reed v. Gordon, 2 Stewart 469; and as judgment for full cost, without tbe judge’s certificate, was rendered, it is erroneous, and must be reversed, and here rendered for one cent damages and one cent cost; and tbe plaintiffs must recover of tbe defendant tbe cost of this court.